NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHARLES G. KINNEY,                              No. 17-16988

                Plaintiff-Appellant,            D.C. No. 3:17-cv-01607-JST

 v.
                                                MEMORANDUM*
TANI G. CANTIL-SAKAUYE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Jon S. Tigar, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Charles G. Kinney appeals pro se from the district court’s order dismissing

sua sponte his action arising from state court proceedings. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Noel v. Hall, 341 F.3d 1148, 1154

(9th Cir. 2003) (dismissal under the Rooker-Feldman doctrine); Sadoski v. Mosley,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Kinney’s request for oral
argument, set forth in the opening brief, is denied.
435 F.3d 1076, 1077 n.1 (9th Cir. 2006) (dismissal on the basis of judicial

immunity). We affirm.

      The district court properly dismissed Kinney’s claims for damages on the

basis of judicial immunity and Kinney’s claims for injunctive and declaratory relief

as barred by the Rooker-Feldman doctrine because Kinney’s claims amount to a

forbidden “de facto appeal” of a prior state court judgment or are “inextricably

intertwined” with that judgment. See Noel, 341 F.3d at 1163-65 (discussing proper

application of the Rooker-Feldman doctrine); Duvall v. County of Kitsap, 260 F.3d
1124, 1133 (9th Cir. 2001) (describing factors relevant to whether an act is judicial

in nature and subject to judicial immunity).

      The district court did not abuse its discretion by dismissing the complaint

without leave to amend because amendment would be futile. See Cervantes v.

Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth

standard of review and explaining that dismissal without leave to amend is proper

when amendment would be futile).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                   17-16988